Citation Nr: 0800778	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's current pes planus existed prior to his 
entry into active duty service.

2.  The veteran's pre-existing pes planus did not permanently 
increase in severity during his active duty service.

3.  The veteran's current talonavicular osteoarthritis, 
manifested by spur formation, and plantar fasciitis, were 
first diagnosed many years after his active duty service are 
not related to his active duty service.

4.  The veteran's current bilateral foot disorders, including 
pes planus, talonavicular osteoarthritis and plantar 
fasciitis are not causally related to or otherwise aggravated 
by his service-connected disabilities.


CONCLUSION OF LAW

Bilateral foot disorders, including pes planus, talonavicular 
osteoarthritis, and plantar fasciitis, were not incurred in 
or aggravated by active military service, and arthritis 
cannot be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's September 2003 and 
December 2004 letters each advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran has 
received a VA examination which addressed the etiologies of 
his current foot disorders.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


The veteran is seeking service connection for bilateral foot 
disorder.  Specifically, he alleges that he incurred or 
aggravated a bilateral foot disorder during his military 
service.  In the alternative, he alleges that his current 
foot condition was caused or aggravated by his service-
connected bilateral osteoarthritis of knees and ankles.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Historically, the veteran served on active duty in the Navy 
from November 1990 to March 1997.  A review of his report of 
separation, Form DD 214, revealed that he did not have any 
foreign or sea service, and there is no indication that he 
engaged in combat.  See 38 U.S.C.A. § 1154 (West 2002).


His entrance examination, performed in November 1990, noted a 
diagnosis of pes planus, asymptomatic.  Subsequent service 
medical records are silent as to any complaints of or 
treatment for pes planus or any other foot disorder.  An 
October 1996 treatment report revealed a diagnosis of 
bilateral periostalgia (shin splints).  A December 1996 
treatment report noted a diagnosis of patellofemoral 
syndrome, bilateral, left greater than right.  His separation 
examination, performed in March 1997, noted that his feet 
were normal.  The report concluded with a diagnosis of 
patellofemoral syndrome, both knees, left worse than right.  
A medical history report, completed at that time, revealed 
that the veteran denied having any history of foot trouble.

After service discharge, the veteran filed his present claim 
in August 2003, seeking service connection for bilateral foot 
disorder.  A VA examination for joints, performed in April 
2004, specifically noted that the veteran did not complain of 
a foot disorder.  However, a VA treatment report, dated in 
June 2004, noted the veteran's complaints of bilateral knee, 
ankle, and foot pain.  The physician noted that he suspected 
that some of this pain may relate to the veteran's obesity, 
which causes stress on his ligaments and tendons.  The report 
indicated that the veteran weighed 313.1 pounds.

X-ray examination of the feet, performed in April 2005, 
revealed bilateral small plantar calcaneal spurs.  The 
osseous structures of the feet were intact and otherwise 
unremarkable, and the joint spaces were normally maintained.  
The report concluded with a diagnosis of bilateral small 
plantar calcaneal spurs.

In June 2005, a VA examination for joints was conducted.  The 
VA examiner noted that the veteran's claims folder had been 
reviewed.  The report noted the veteran's complaints of pain 
in his bilateral knees and ankles.  The report also stated, 
"[h]e does not report any additional foot condition."

In February 2006, a VA examination for feet was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder, and the report included a detailed history of 
treatment for the veteran's feet.  In discussing the 
veteran's April 2005 X-ray examination of the feet, the 
examiner stated "[t]here were small plantar calcaneal spurs, 
which were quite small, and insignificant in size."  The 
report noted that the veteran walked up to five to six miles 
a day as a postal service mail carrier.  During standing and 
walking, the veteran reported pain on the dorsum of the 
midfoot, as well as posterior heel pain, but not on the 
weightbearing surface of the heel, but rather posteriorly in 
the area of attachment of the tendo-Achilles.  The veteran 
indicated that the heel pain occurred and was noticeable 
after walking 40 to 45 minutes.  Physical examination of the 
feet revealed the veteran to be five foot nine inches tall, 
and that he weighed 300 pounds.  Physical examination of the 
feet revealed mild pes planus, bilaterally.  Tiptoe walking 
could be done, but was associated with midfoot pain, 
bilaterally.  Heel walking produced complaints of posterior 
pain.  Circulation and sensation were normal.  There was no 
tenderness over the plantar fascia, no tenderness over the 
plantar surface of the heel, and no tenderness at the 
insertion of the tendo-Achilles posteriorly.  The report 
concluded with diagnoses of pes planus and mild talonavicular 
osteoarthritis, manifested by spur formation.  The VA 
examiner further opined, based upon review of the veteran's 
claims folder and his physical examination, that it was not 
likely that the veteran's current bilateral foot condition 
was related in any way to his service-connected 
osteoarthritis of the knees and ankles.  Rather, the examiner 
noted that the veteran's foot condition was related to his 
pes planus and his obesity, which over the years caused 
development of early osteoarthritis at the talonavicular 
joint, and hence the veteran's foot pain.  The VA examiner 
further noted that the veteran's flat feet were noted on his 
service entrance examination, and no further complaints of or 
treatment for foot pain were noted inservice.
  
X-ray examination of the veteran's right foot, performed in 
December 2006, revealed an impression of mild soft tissue 
swelling and a small calcaneal spur.  A treatment report, 
dated in January 2007, noted the veteran's complaints of 
bilateral foot pain when walking.  The report noted that the 
veteran had short gastroc muscles which placed an abnormal 
load on his plantar fascia.  A treatment report, dated in 
February 2007, noted a diagnosis of plantar fasciitis.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2007).  In this case, the 
veteran's entrance examination report, dated in November 
1990, noted that he had pes planus, asymptomatic.  Since this 
condition was noted upon his enlistment examination, the 
presumption soundness does not apply.  See 38 U.S.C.A. § 1111 
(West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004); VAOPGCPREC 3-00, 
65 Fed. Reg. 33422 (2000).  However, the Board notes that the 
portion of the regulation that was changed is inapplicable to 
the veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the veteran's 
claim.  Therefore, the Board is of the opinion that all due 
process requirements were met in this regard, and there is no 
prejudice to the veteran's claim in proceeding with 
adjudication of his appeal.

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence that the veteran's pre-existing pes 
planus underwent an increase in severity during service.  
Although noted on his entrance examination, the veteran's 
subsequent service medical records, including his March 1997 
separation examination, are completely silent as to 
complaints of or treatment for pes planus or any foot 
condition.  On a medical history report, completed pursuant 
to the veteran's separation examination in March 1997, the 
veteran denied having any history of foot trouble.  Moreover, 
there is no evidence of any post service treatment having 
been sought for this condition for several years following 
the veteran's discharge.  Thus, the evidence does not show 
that the veteran's pre-existing pes planus worsened during 
service.

Since there is no competent evidence that the bilateral pes 
planus worsened in service, the Board finds that presumption 
of aggravation does not arise.  See 38 U.S.C.A. §§ 1153; 38 
C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 
204, 206-207 (1991).  The presumption of aggravation applies 
where there was a worsening of the disability in service, 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder, 1 Vet. App. 207.  However, in 
the present case, there is no competent evidence of worsening 
of the bilateral pes planus in service.  The veteran has not 
met the burden of establishing aggravation of the pre-
existing pes planus.  See Wagner, 370 F. 3d. at 1096.

In addition to his pes planus, the current medical evidence 
of record reveals that the veteran has also been diagnosed 
with talonavicular osteoarthritis, mild, manifested by spur 
formation, and plantar fasciitis.  The veteran's service 
medical records are completely silent for treatment of either 
of these conditions.  Moreover, a review of the record 
reveals that the first complaints of or treatment for a foot 
disorder of any kind was the veteran's claim filed herein in 
August 2003, over six years after his discharge from the 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Accordingly, service 
connection for either of these conditions on a direct basis 
is not warranted.  In addition, the veteran's osteoarthritis 
was first diagnosed over eight years after his discharge, and 
therefore is not entitled to a presumption of service 
connection under 38 C.F.R. §§ 3.307, 3.309.

As noted above, the veteran has also alleged that his current 
bilateral foot disorder was incurred on a secondary basis due 
to his service-connected osteoarthritis of the bilateral 
knees and ankles.  Although the veteran's statements are 
competent evidence to provide a report of a history of 
symptoms, he is not shown to have the requisite medical 
expertise to provide a clinical opinion that his current 
bilateral foot disorders, including pes planus, talonavicular 
osteoarthritis, and plantar fasciitis are causally related to 
or otherwise aggravated by his military service or his 
service-connected disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

While the veteran is shown to have multiple foot disorders, 
including pes planus, talonavicular osteoarthritis and 
plantar fasciitis, there is no competent evidence indicating 
that any of these conditions was caused or aggravated by the 
veteran's service-connected bilateral osteoarthritis of the 
knees and ankles.  The VA examination of the feet, dated in 
February 2006, concluded that the veteran's bilateral foot 
condition was not likely at all related in any way to his 
service-connected osteoarthritis of the bilateral knees and 
ankles.  Accordingly, the sole competent opinion of record 
does not support the veteran's claim that his current 
bilateral foot disorders were either caused or aggravated by 
a service-connected disorder.

In the absence of competent medical evidence that the 
veteran's bilateral foot disorder is related to his military 
service or derives from or is proximately due to or the 
result of a service-connected disability, including the 
concept of aggravation, the preponderance of the evidence is 
against the veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

Service connection for bilateral foot disorders, including 
pes planus, talonavicular osteoarthritis, and plantar 
fasciitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


